Citation Nr: 1422453	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 until February 1972.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  No further development is required. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).  

The Veteran contends that he experiences tinnitus as a result of noise exposure sustained during active service.  Specifically, he asserts that he was exposed to artillery noise in Vietnam, that tinnitus had its initial onset in service, and it has been continuous since that time.  

Service treatment records are void of findings or complaints of tinnitus.  However, the Veteran's form DD-214 indicates that his Military Occupational Specialty was Light Infantryman.  He is also noted to be the recipient of the Air Medal.  Therefore, in giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Evidence of in-service incurrence (noise exposure) is therefore met.

Post-service treatment records consist of VA examination reports showing a current diagnosis of tinnitus; as such, the Veteran has a current diagnosis.  The Veteran has also presented competent evidence of first experiencing tinnitus contemporaneous to his service.  See Charles v. Principi, 16 Vet. App. 370 (2004).  He testified that he initial noticed his tinnitus after he left service, and that he essentially lived with it until it go to the point that he felt he needed to seek out care.  The undersigned found his testimony in this regard to genuine and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is acutely aware that a VA examiner issued an opinion in January 2010 wherein it was determined that it was less likely than not that the Veteran's tinnitus was related to service.  The examiner noted that the Veteran had given a history of the late onset of symptoms, reported by the Veteran to be 6-7 years prior, and the Veteran's reports of post-service noise exposure.  However, the Veteran explained at his personal hearing that the examiner had misunderstood his medical history.  He stated that he had noticed his tinnitus contemporaneous to his service discharge, that the tinnitus never went away, and that it grew progressively worse and more noticeable as the years passed.

Save for the misunderstanding in the January 2010 VA examination report, the Veteran has consistently claimed that he first experienced ringing in the ears since discharge.  There is no evidence of record to overtly contradict these statements.  

Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


